                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                  3:15-cv-501-FDW

               WILLIAM D. BULLARD,                       )
                                                         )
                                 Plaintiff,              )
                                                         )
               vs.                                       )                             ORDER
                                                         )
               DAVID MITCHELL, et al.,                   )
                                                         )
                                 Defendants.             )
               __________________________________________)

                        This matter is before the Court on its own status review of this matter.

                        Under the Court’s Order dated January 3, 2019, dispositive motions were due March 22,

               2019. (Doc. No. 52). Neither party has filed dispositive motions.

                        IT IS HEREBY ORDERED that if any party wishes to file a dispositive motion, they

               party must notify the Court within 20 days, along with a motion for an extension of time to file

               the motion. If the parties do not notify the Court within 20 days of their intention to file

               dispositive motions for this matter, the Court will set this matter for trial.

                        IT IS SO ORDERED.



Signed: April 1, 2019
